Filed 10/23/14 P. v. Rhine CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065449

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD238892)

JOHN S. RHINE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Timothy

R. Walsh. Affirmed.

         Appellate Defenders, Inc. and Loleena Ansari, under appointment by the Court of

Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.
                                             I.

                                    INTRODUCTION

       John S. Rhine pled guilty to one count of mayhem (Pen. Code, § 203)1 and

admitted having personally inflicted great bodily injury on the victim (§ 12022.7, subd.

(a)). Rhine also admitted having suffered a prior strike conviction (§§ 667, subds. (b)-

(1), 668, 1170.12). The trial court sentenced Rhine to a stipulated sentence of seven

years in prison.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). After having independently reviewed the entire record

for error, as required by Anders v. California (1967) 386 U.S. 738 (Anders) and Wende,

we affirm.

                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

A.     Factual background2

       On January 24, 2012, the victim, Phillip Smedick, was standing in a parking lot on

Sixth Avenue in San Diego. A woman asked Smedick to watch over her car while the


1     Unless otherwise specified, all subsequent statutory references are to the Penal
Code.

2      At the change of plea hearing, Rhine agreed that the contents of the preliminary
hearing transcript would serve as the factual basis for his guilty plea. Thus, our factual
background is drawn from the preliminary hearing transcript.
                                             2
woman took her daughters across the street. While Smedick watched over the car, Rhine

approached him. Rhine cut Smedick on the face with a knife.3 Smedick went to the

hospital, where he received 30 or 40 stitches. Smedick has a scar approximately five

inches in length on his face from the cut.

B.     Procedural background

       The People charged Rhine with one count of assault with a deadly weapon (§ 245,

subd. (a)(1)) (count 1) and one count of mayhem (§ 203) (count 2). As to both counts,

the People alleged that Rhine personally used a deadly weapon within the meaning of

section 1192.7, subdivision (c)(23), and personally inflicted great bodily injury within the

meaning of sections 12022.7, subdivision (a) and 1192.7, subdivision (c)(8). With

respect to count two, the People alleged Rhine personally used a deadly weapon within

the meaning of section 12022, subdivision (b)(1). The People further alleged that Rhine

had suffered one prior strike conviction (§§ 667, subds. (b)-(i), 1170.12, 668).

       On January 6, 2014, Rhine requested that the trial court relieve appointed counsel and

appoint new counsel. The court held a Marsden 4 hearing and denied Rhine's request.

That same day, Rhine agreed to plead guilty to count 2, mayhem (§ 203), admit the great

bodily injury enhancement (§ 12022.7, subd. (a)) as to count 2, and admit the prior strike

conviction (§§ 667, subds. (b)-(i), 1170.12, 668)). In exchange, the prosecution agreed to



3      Smedick stated that he did not remember very many details of the attack,
explaining, "I lost a lot of my memory on that, the actual event."

4      People v. Marsden (1970) 2 Ca1.3d 118.
                                             3
dismiss the balance of the charges. The parties also agreed that Rhine would serve a

seven-year prison sentence. The trial court held a change of plea hearing and accepted

Rhine's guilty plea and admissions.

       The trial court sentenced Rhine to seven years in prison in accordance with his

plea agreement. The court imposed a four-year term on count 2 (mayhem) (§ 203)—the

lower term of two years doubled due to the strike prior, and an additional consecutive term

of three years for the great bodily injury enhancement (§ 12022.7, subd. (a)).

                                                        III.

                                              DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following as possible, but

not arguable, issues:

          "Did the trial court abuse its discretion and err in denying [Rhine's] Marsden motion?"

          "Is [Rhine's] plea constitutionally valid?"

          "Was [Rhine] sentenced in accordance with his guilty plea agreement?"

       After this court received counsel's brief, we gave Rhine an opportunity to file a

supplemental brief. Rhine has not filed a brief.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436, and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no


                                                         4
reasonably arguable appellate issue. Rhine has been adequately represented by counsel

on this appeal.

                                          IV.

                                    DISPOSITION

       The judgment is affirmed.



                                                                            AARON, J.

WE CONCUR:



              McCONNELL, P. J.



                  O'ROURKE, J.




                                           5